Citation Nr: 1035923	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of fracture 
of the left fourth toe.  

2.  Entitlement to service connection for a left wrist 
disability, including tendonitis and carpal tunnel syndrome, but 
excluding degenerative arthritis, to include as secondary to 
service-connected left wrist degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1996 to August 1999 
and from January 2004 to November 2005.

This appeal arises before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  The Board has recharacterized the issues on appeal to 
comport to the evidence of record.  

A May 2007 statement of the case (SOC) and June 2007 Form 9 
appeal to the Board note that the issues on appeal, in addition 
to the two current issues, included fracture of left middle 
finger, lower back pain, and hemorrhoids, status post 
hemorrhoidectomy.  A November 2007 Decision Review Officer (DRO) 
decision granted the Veteran service connection for lumbar 
strain, broken left middle finger, and hemorrhoids, status post 
hemorrhoidectomy.  Because the Veteran was granted the full 
benefit she sought, the claims of entitlement to service 
connection for fracture of left middle finger, lower back pain, 
and hemorrhoids are no longer on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran seeks service connection for residuals of fracture of 
the left fourth toe and a left wrist disability, including 
tendonitis and carpal tunnel syndrome, but excluding degenerative 
arthritis, to include as secondary to left wrist degenerative 
arthritis disability.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence or other competent evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection also may be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).

A.  Left Toe

Service treatment records (STRs) dated January 10, 2004, note 
that the Veteran stubbed the second to last toe on her left foot 
and heard a crunch,  An assessment of left foot, fourth toe 
fracture was given.  

A January 2006 VA examination, which was apparently conducted in 
conjunction with a March 2006 rating decision adjudicating a 
number of increased rating claims, notes that a muscle/joints 
examination revealed that fracture residuals were normal.  This 
examination did not address whether or not the Veteran has any 
specific diagnosis related to her left fourth toe or the 
Veteran's in-service injury and therefore it is not adequate.  
Given the short period of time between the Veteran's in-service 
toe fracture and the claim of service connection, the Board finds 
that, on remand, another VA examination should be conducted to 
determine the nature and etiology of any current residuals of 
fracture of the left fourth toe disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159(c).

B.  Left Wrist Disability

The Veteran seeks service connection for a left wrist disability, 
including tendonitis and carpal tunnel syndrome.  Service 
connection currently is in effect for degenerative arthritis of 
the left wrist, with a 10 percent evaluation, effective August 
23, 1999.    

A March 2007 VA treatment record notes that the Veteran has hand 
and wrist pain due to tendonitis versus carpal tunnel syndrome.  

STRs dated in January 1999 note that the Veteran complained of 
left wrist pain as a result of a falling injury.  STRs dated in 
March 1999 note that following magnetic resonance imaging (MRI) 
of the Veteran's left wrist an impression of two or three 
subchondral cysts in the capitate bone, which may represent 
underlying degenerative changes, was given.  

Given that the current record contains competent medical evidence 
that the Veteran may have a left wrist disability other than her 
service connected degenerative arthritis disability, the 
Veteran's in-service treatment for her left wrist, and the fact 
that the Veteran is service connected for a left wrist 
degenerative arthritis disability, a VA medical examination and 
opinion as to the nature and etiology of the claimed disability 
on a direct and secondary basis must be provided.  See McLendon, 
20 Vet. App. at 82-83; 38 C.F.R. § 3.159(c). 

The Veteran is hereby notified that it is her responsibility to 
report for the examination(s) and to cooperate in the development 
of the case and the consequences of failure to report for a VA 
examination(s) without good cause may include denial of the 
claims.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of her 
claimed residuals of fracture of the left 
fourth toe disability.  The claims file 
should be provided to the examiner(s) 
for review.  Based on a review of the claims 
file and physical examination of the Veteran, 
the examiner is to opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any residuals of 
fracture of the left fourth toe, if 
diagnosed, are related to the Veteran's in-
service fracture of the left fourth toe.  A 
complete rationale should be provided for any 
opinions expressed.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of her 
claimed left wrist disability, including 
tendonitis and carpal tunnel syndrome, but 
excluding degenerative arthritis.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and physical examination 
of the Veteran, the examiner(s) is asked to 
opine whether the Veteran has any left wrist 
disability, including tenonitis or carpal 
tunnel syndrome, which is separate and 
distinct from her service connected left 
wrist degenerative arthritis.  If any left 
wrist disability other than degenerative 
arthritis is identified, then the examiner(s) 
should opinion whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that such disability is related 
to active service.  The examiner(s) also is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that the Veteran's service-
connected left wrist degenerative arthritis 
disability caused or aggravated (worsened 
beyond the natural progression) any other 
identified left wrist disability, including 
tendonitis or carpal tunnel syndrome.  A 
complete rationale must be provided for any 
opinions expressed.  

3.  Thereafter, readjudicate the Veteran's 
claims of service connection for residuals of 
fracture of the left fourth toe and for a 
left wrist disability, including tendonitis 
and carpal tunnel syndrome, but excluding 
degenerative arthritis, to include as 
secondary to service-connected left wrist 
degenerative arthritis.  If the benefits 
sought on appeal remains denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

